Case 1:20-cv-00320-JMS-DML Document 59 Filed 06/23/20 Page 1 of 9 PageID #: 282




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

  GABRIELA NIEVES,

                 Plaintiff,
  v.
                                                     Case No: 1:20-cv-00320-JMS-DML
  CARMEL CLAY SCHOOLS and RED
  ROOF INN,

                 Defendants.


                      UNIFORM STIPULATED PROTECTIVE ORDER

 I.     INTRODUCTION

        The Court, pursuant to Fed. R. Civ. P. 26(c)(1), hereby enters the following provisions of

 this Court’s Uniform Protective Order.

 II.    SCOPE OF PROTECTED INFORMATION

        In the course of discovery in this action, the parties may be required to produce information

 that constitutes, in whole or in part, protected information such as trade secrets, non-public

 research and development, commercial or financial information, or other information that may

 cause harm to the producing party or a non-party. The Court anticipates production of the following

 categories of protected information: personnel records, student records, confidential nonparty

 business records, and other information that is personal and sensitive to the individual parties or

 other individuals.

 III.   DESIGNATION OF PROTECTED INFORMATION

        A.      Scope:    This Order governs the production and handling of any protected

 information in this action. Any party or non-party who produces protected information in this

 action may designate it as “Confidential” or “Attorneys’ Eyes Only” consistent with the terms of
                                                 1
Case 1:20-cv-00320-JMS-DML Document 59 Filed 06/23/20 Page 2 of 9 PageID #: 283




 this Order. “Designating Party” means the party or non-party who so designates the protected

 information; “Receiving Party” means the party or non-party to whom such information was

 produced or disclosed. Whenever possible, the Designating Party must designate only those

 portions of a document, deposition, transcript, or other material that contain the protected

 information and refrain from designating entire documents. Regardless of any designations made

 hereunder, the Designating Party is not otherwise restricted from use or disclosure of its protected

 information outside of this action. In addition, any party may move to modify or seek other relief

 from any of the terms of this Order if it has first tried in writing and in good faith to resolve its

 needs or disputes with the other party(ies) pursuant to the terms of this Order and S.D. Ind. L.R.

 37-1.

         B.      Application to Non-Parties: Before a non-party is given copies of designated

 information as permitted hereunder, it must first sign the acknowledgment to be bound to these

 terms that is attached hereto as Exhibit A; if it fails to do so, the parties to this action must resolve

 any such dispute before making disclosure of designated information as permitted hereunder to the

 non-party.    If a non-party wishes to make designations hereunder, it must first sign the

 acknowledgment to be bound to these terms that is attached hereto as Exhibit A.

         C.      Timing and Provisional Protection: Designations may be made at any time. To

 avoid potential waiver of protection hereunder, the Designating Party should designate information

 at the time of production or disclosure, including on the record during the taking of any testimony.

 Deposition testimony will be deemed provisionally protected for a period of 30 days after the

 transcript is released to the parties by the court reporter, although the parties may agree at any time

 to different timelines of provisional protection of information as Confidential as part of one or

 more specific depositions. To retain any designations beyond the provisional period, a Designating

                                                    2
Case 1:20-cv-00320-JMS-DML Document 59 Filed 06/23/20 Page 3 of 9 PageID #: 284




 Party must designate specific pages and lines of deposition testimony before the provisional period

 has expired. Such designations must be made in writing so that all counsel and court reporters may

 append the designation to all copies of the transcripts.

        D.      Manner of Designation: Information may be designated hereunder in any

 reasonable manner or method that notifies the Receiving Party of the designation level and

 identifies with specificity the information to which the designation applies. If made verbally, the

 Designating Party must promptly confirm in writing the designation. Whenever possible, the

 Designating Party should stamp, affix, or embed a legend of “CONFIDENTIAL” on each

 designated page of the document or electronic image.

 IV.    CHALLENGES TO DESIGNATED INFORMATION

        In the event that a Receiving Party disagrees at any time with any designation(s) made by

 the Designating Party, the Receiving Party must first try to resolve such challenge in good faith on

 an informal basis with the Designating Party pursuant to S.D. Ind. L.R. 37-1. The Receiving Party

 must provide written notice of the challenge and the grounds therefor to the Designating Party,

 who must respond in writing to the challenge within 15 days. At all times, the Designating Party

 carries the burden of establishing the propriety of the designation and protection level. Unless and

 until the challenge is resolved by the parties or ruled upon by the Court, the designated information

 will remain protected under this Order. The failure of any Receiving Party to challenge a

 designation does not constitute a concession that the designation is proper or an admission that the

 designated information is otherwise competent, relevant, or material.

 V.     LIMITED ACCESS/USE OF PROTECTED INFORMATION

        A.      Restricted Use: Information that is produced or exchanged in the course of this

 action and designated under this Order may be used solely for the preparation, trial, and any appeal

                                                   3
Case 1:20-cv-00320-JMS-DML Document 59 Filed 06/23/20 Page 4 of 9 PageID #: 285




 of this action, as well as related settlement negotiations, and for no other purpose, without the

 written consent of the Designating Party. No designated information may be disclosed to any

 person except in accordance with the terms of this Order. All persons in possession of designated

 information agree to exercise reasonable care with regard to the custody, use, or storage of such

 information to ensure that its confidentiality is maintained. This obligation includes, but is not

 limited to, the Receiving Party providing to the Designating Party prompt notice of the receipt of

 any subpoena that seeks production or disclosure of any designated information and consulting

 with the Designating Party before responding to the subpoena. Any use or disclosure of

 Confidential information in violation of the terms of this Order may subject the disclosing person

 or party to sanctions.

        B.      Access to “Confidential” Information: The parties and all persons subject to this

 Order agree that information designated as “CONFIDENTIAL” may only be accessed or reviewed

 by the following:

             1. The Court, its personnel, and court reporters;

             2. Counsel of record for any party in this action and their employees who assist

                counsel of record in this action and are informed of the duties hereunder;

             3. The parties, including their agents and employees who are assisting or have reason

                to know of this action, so long as each such agent or employee has signed the

                acknowledgment to be bound to these terms that is attached hereto as Exhibit A;

             4. Experts or consultants employed by the parties or their counsel for purposes of this

                action, so long as each such expert or consultant has signed the acknowledgment to

                be bound to these terms that is attached hereto as Exhibit A; and

             5. Other witnesses or persons with the Designating Party’s consent or by court order.

                                                  4
Case 1:20-cv-00320-JMS-DML Document 59 Filed 06/23/20 Page 5 of 9 PageID #: 286




        C.      Review of Witness Acknowledgments: At any time and for any purpose, including

 to monitor compliance with the terms hereof, any Designating Party may demand to review all

 copies of Exhibit A in any Receiving Party’s possession. The Receiving Party must, within 3

 business days of the demand, provide all such copies to the Designating Party making the demand.

 Notwithstanding the foregoing, if the Receiving Party has retained an expert whose identity has

 not yet been disclosed to the Designating Party, the Receiving Party may generically identify how

 many acknowledgments that it has in its possession attributable to non-disclosed experts, whose

 acknowledgements must later be provided contemporaneously with any reports issued by one or

 more of said experts. If a Receiving Party is not required to disclose the identity of any consulting

 experts, it may not be compelled to produce any acknowledgments from those experts to the

 Designating Party. However, if the Designating Party provides to the Court evidence of breach of

 this Order via unauthorized leak of designated information, the Court may require an in camera

 production of all acknowledgments held by a Receiving Party in order to determine breach and

 consider enforcement of this Order.

        D.      Non-Waiver Effect of Designations: Neither the taking of, nor the failure to take,

 any action to enforce the provisions of this Order, nor the failure to object to any designation, will

 constitute a waiver of any party’s claim or defense in this action or any other action or proceeding,

 including but not limited to a claim or defense that any designated information is or is not

 confidential, is or is not entitled to particular protection, or embodies or does not embody

 information protectable by law.

        E.      In-Court Use of Designated Information: If information designated pursuant to this

 Order will or may be offered in evidence at a hearing or trial, then the offering party must give

 advance notice to the party or non-party that designated prior to offering the information so that

                                                   5
Case 1:20-cv-00320-JMS-DML Document 59 Filed 06/23/20 Page 6 of 9 PageID #: 287




 any use or disclosure may be addressed in accordance with the Court’s case-management or other

 pre-trial order, or by a motion in limine.

        Nothing in this Order shall be construed as a waiver by a party of any objections that may

 be raised as to the admissibility at trial of any evidentiary materials.

 VI.    CLAW-BACK REQUESTS

        A.      Failure to Make Designation: If, at any time, a party or non-party discovers that it

 produced or disclosed protected information without designation, it may promptly notify the

 Receiving Party and identify with particularity the information to be designated and the level of

 designation (the claw-back notification). The Receiving Party may then request substitute

 production of the newly-designated information. Within 30 days of receiving the claw-back

 notification, the Receiving Party must (1) certify to the Designating Party it has appropriately

 marked or, if substitute production has been requested, destroyed all unmarked copies that it

 received, made, and/or distributed; and (2) if it was practicably unable to mark or destroy any

 information because disclosures occurred while the Receiving Party was under no duty of

 confidentiality under the terms of this Order regarding that information, the Receiving Party must

 reasonably provide as much information as practicable to aid the Designating Party in protecting

 the information, consistently with the Receiving Party’s attorney-client, work-product, and/or

 trial-preparation privileges.

        B.      Inadvertent Production of Privileged Information: If, at any time, a party discovers

 that it produced information that it reasonably believes is subject to protection under the

 attorney/client, work-product, or trial-preparation privileges, then it must promptly notify each

 Receiving Party of the claim for protection, the basis for it, amend its privilege log accordingly,

 and comply with Fed. R. Civ. P. 26(b)(5). Whenever possible, the producing party must produce

                                                    6
Case 1:20-cv-00320-JMS-DML Document 59 Filed 06/23/20 Page 7 of 9 PageID #: 288




 substitute information that redacts the information subject to the claimed protection.              The

 Receiving Party must thereupon comply with Fed. R. Civ. P. 26(b)(5) as to the information subject

 to the claimed protection. The parties must also comply with S.D. Ind. L.R. 37-1 before seeking

 Court intervention to resolve any related dispute.

 VII.    DURATION/CONTINUED RESTRICTIONS

         A.      Handling of Designated Information Upon Conclusion of Action: Upon conclusion

 of this action, including all appeals, the Designating Party(ies) is/are responsible for ensuring that

 any party or person to whom the party shared or disclosed designated information in this action

 returns or destroys all of its copies, regardless of the medium in which it was stored. Within 60

 days after the later of dismissal of this action or expiration of all deadlines for appeal, the Receiving

 Party(ies) must certify to each Designating Party that all designated information hereunder has

 been destroyed by all parties and witnesses for whom that party is responsible. No witness or party

 may retain designated information that it received from any other party or non-party under this

 Order; only counsel of record are the authorized agents who may retain one copy for their

 respective legal files, and who must also describe to the Designating Party the extra steps taken to

 seal its legal file containing paper and/or electronic copies of the designated information so that it

 is not accessed, used, or disclosed inconsistently with the obligations under this Order. This

 provision does not apply to the Court or Court staff.

         B.      Continued Restrictions Under this Order: The restrictions on disclosure and use of

 confidential information survive the conclusion of this action.




                                                    7
Case 1:20-cv-00320-JMS-DML Document 59 Filed 06/23/20 Page 8 of 9 PageID #: 289




 VIII. REQUESTS TO SEAL

        This protective order does not authorize a party to file or maintain a document under seal.

 Any party that seeks to file any document, or any portion of a document, under seal, and any party

 that opposes its maintenance under seal, must comply with S.D. Ind. L.R. 5-11.



 SO ORDERED.

  Date: 6/23/2020                        ____________________________________
                                            Debra McVicker Lynch
                                            United States Magistrate Judge
                                            Southern District of Indiana

 DISTRIBUTION:

 Service will be made electronically on all ECF-registered counsel of record via email generated by
 the Court’s ECF system.




                                                 8
Case 1:20-cv-00320-JMS-DML Document 59 Filed 06/23/20 Page 9 of 9 PageID #: 290




                                              Exhibit A

                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

  GABRIELA NIEVES,

                 Plaintiff,
  v.
                                                       Case No: 1:20-cv-00320-JMS-DML
  CARMEL CLAY SCHOOLS and RED
  ROOF INN,

                 Defendants.



                 AGREEMENT TO BE BOUND BY PROTECTIVE ORDER
         The undersigned acknowledges having been provided with and having read the “Uniform

 Stipulated Protective Order” in this matter (“Protective Order”). The undersigned further agrees

 he/she (i) is bound under the Protective Order, (ii) will comply with all of its provisions, and (iii)

 is subject to the jurisdiction of the Court for all purposes arising under the Protective Order,

 including enforcement of its terms.

 DATE:                  ___________________________

 NAME:                  ___________________________

 SIGNATURE:             ___________________________




                                                   9
